DETAILED ACTION
	This communication is responsive to Amendment, filed 03/04/2022 
Claims 1-15 are pending in this application. In the Amendment, none of claims have been amended. This action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Seo”, Pub. No. US 2013/0321340) and SHIN et al. (“Shin”, Pub. No. US 2016/0202889).
Per claim 1, Seo teaches an information processing method, applied to a terminal device comprising a first display area and a second display area, and comprising:
in a case where at least one application program icon is displayed in the first display area (figs. 17G and 17J-17K; [0306]; [0308]; [0310]; [0313]), and an interface of a first application program is displayed in the second display area, receiving an input by a user for an icon of a second application program (figs. 17G and 17J-17K; [0308]; [0310]; [0313]); and
in response to the input, performing a target operation in the second display, wherein the target operation is associated with the second application program (figs. 17G and 17J-17K;  [0308]; [0310]; [0313]).  
Seo does not specifically teach wherein the at least one application program icon comprises the icon of the second application program, and in response to the input, performing a target operation in the second display area based on a display feature of the first application program, wherein the target operation is associated with the second application program.
However, Shin teaches at least one application program icon is displayed in the first display area, wherein the at least one application program icon comprises the icon of the second application program (figs. 3C and 19A; [0163]; [0250]) and in response to the input, performing a target operation in the second display area based on a display feature of the first application program, wherein the target operation is associated with the second application program (figs. 3C-4C; [0169]; [0170]; [0174]; [0177]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Shin in the invention of Seo in order to allow the user to efficiently sharing multimedia contents stored in gallery and web drive applications with a messaging application.
Per claim 2, the modified Seo teaches the method according to claim 1, wherein the interface of the first application program comprises at least a target control corresponding to a target function, an operation track corresponding to the input comprises an operation start point and an operation end point, the operation start point is located in a first preset area in which the icon of the second application program is located, and the operation end point is located in a second preset area in which the target control is located (Seo, figs. 17G and 17J-17K; [0308]; [0310]; [0313]; Shin, figs. 3C-4C and 19A; [0169]; [0170]; [0174]; [0177]); and the performing a target operation in the second display area based on a display feature of the first application program comprises: performing, in the second display area, a target operation corresponding to the target function (Seo, figs. 17G and 17J-17K; [0308]; [0310]; [0313]; Shin, figs. 3C-4C and 19A; [0169]; [0170]; [0174]; [0177]). 
Per claim 3, the modified Seo teaches the method according to claim 1, wherein the performing a target operation in the second display area based on a display feature of the first application program comprises: in a case where a current interface of the first application program has an information sending function, obtaining information associated with the second application program, and sending, in the second display area by using the first application program, the information associated with the second application program; in a case where a current interface of the first application program has an information update function, obtaining update information of the second application program, and updating the second application program in the second display area by using the update information; or in a case where a current interface of the first application program has an information setting function, setting the second application program in the second display area (Seo, figs. 17G and 17J-17K; [[0308]; [0310]; [0313]; Shin, figs. 3C-4C and 19A; [0169]; [0170]; [0174]; [0177]).  
Claims 6-8 are rejected under the same rationale as claims 1-3 respectively.
Claims 11-13 are rejected under the same rationale as claims 1-3 respectively.
	Claims 4, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Seo”, Pub. No. US 2013/0321340), SHIN et al. (“Shin”, Pub. No. US 2016/0202889), and Sung et al. (“Sung”, Pub. No. US 2015/0082201).
Per claim 4, the modified Seo teaches the method according to claim 1, wherein before the performing a target operation in the second display area based on a display feature of the first application program as described above, but does not teach identifying a type of the second application program and the performing a target operation in the second display area based on a display feature of the first application program comprises: performing the target operation in the second display area based on the display feature of the first application program, wherein the target operation is associated with the type of the second application program.  
However, Sung teaches identifying a type of the second application program and the performing a target operation in the second display area based on a display feature of the first application program comprises: performing the target operation in the second display area based on the display feature of the first application program, wherein the target operation is associated with the type of the second application program ([0163]; [0167] - [0169]; [0172]; [0174] - [0177]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sung in the invention of the modified Seo in order to allow various application execution screens of a map, a calendar or app download to be shared with other users.
Claim 9 is rejected under the same rationale as claim 4.
Claim 14 is rejected under the same rationale as claim 4.
Claims 5, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (“Seo”, Pub. No. US 2013/0321340), SHIN et al. (“Shin”, Pub. No. US 2016/0202889), and Davis (Pub. No. US 2016/0117665).
Per claim 5, the modified Seo teaches the method according to claim 4, but does not teach  wherein in a case where the second application program is a payment-type application program, the performing a target operation in the second display area based on a display feature of the first application program comprises: in a case where a display interface of the first application program is a conversation interface, performing, in the second display area, an operation corresponding to a payment function.
However, Davis teaches a second application program is a payment-type application program, the performing a target operation in the second display area based on a display feature of the first application program comprises: in a case where a display interface of the first application program is a conversation interface, performing, in the second display area, an operation corresponding to a payment function ([0170]; [0171]; [0172]; [0175]; [0178]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sung in the invention of the modified Seo in order to allow operations between messaging and payment systems that increase the ease and efficiency of sending and receiving payments.
Claim 10 is rejected under the same rationale as claim 5.
Claim 15 is rejected under the same rationale as claim 5.


Response to Arguments
	Applicants’ arguments in the Amendment have been fully considered but are not persuasive.
	Applicant’s primary argument is that “It can be seen from the above that, in Seo, the object (the Internet address or the picture image) is processed according to the interface to which the object in the clipboard is dragged, and Seo does not involve processing an application program, i.e., the second application program, according to the display feature of the first application program. This is, the object within the clipboard in Seo is different from the icon of the application program in claim 1”. Therefore, Seo fails to disclose the second application program. Further, Seo fails to disclose "in a case where at least one application program icon is displayed in the first display area", "receiving an input by a user for an icon of a second application program" and "the target operation is associated with the second application program" as recited in claim 1. 
	The examiner does not agree for the following reasons:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” processing an application program, i.e., the second application program, according to the display feature of the first application program”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
During patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
	In this case, the combination of Seo and Singh “in a case where at least one application program icon is displayed in the first display area, and an interface of a first application program is displayed in the second display area, receiving an input by a user for an icon of a second application program, wherein the at least one application program icon comprises the icon of the second application program; and in response to the input, performing a target operation in the second display area based on a display feature of the first application program, wherein the target operation is associated with the second application program.”
Seo teaches in a case where at least one application program icon is displayed in the first display area (figs. 17G and 17J-17K; [0306]; [0308]; [0310]; [0313]; which shows clipboard icon 712a  in which categories of the display objects, for example, all text, image and sound (i.e. application program icon) can be selected  in first display area 710 or 712 of figs. 17G or 17J ) , and an interface of a first application program is displayed in the second display area, receiving an input by a user for an icon of a second application program (figs. 17G and 17J-17K; [0308]; [0310]; [0313]; which shows a first application program  is displayed in the second area 12 or 14 of fig. 17G. Furthermore, Seo discloses an object icon for text, image or sound can be dragged to the interface of an application in which a target operation is performed such as open the web page of the object icon or sending the object icon to another user.  In fig. 17G object icon #4, in an instance, is a webpage icon that is associated with the browser application 14 (i.e. a second application program); and
In addition Shin teaches at least one application program icon is displayed in the first display area, wherein the at least one application program icon comprises the icon of the second application program (figs. 3C and 19A; [0163]; [0250]; which shows at least one application program icon, for example, image designation button 303 comprising an icon of a second application program, for example, an icon of “Gallery” application program or an icon of cloud server application Google drive, N drive or Box application program) and in response to the input, performing a target operation in the second display area based on a display feature of the first application program, wherein the target operation is associated with the second application program (figs. 3C-4C; [0169]; [0170]; [0174]; [0177]; fig. 4C show an interface of chat application 301 having display feature 402 to perform a target operation  to send, to another user,  images belong to an  icon of “Gallery” application program or an icon of cloud server application Google drive, N drive or Box application program).
	In addition, the Applicant argues that “Seo only discloses that the Internet address or picture image in the clipboard is dragged to an interface to process the Internet address or picture image, which does not involve the information update and information setting of the second application program in claim 3. Therefore, Seo fails to disclose or teach the limitations in claim 3. Shin only discloses that the search result image corresponding to the prescribed icon is sent according to the position of the group chat window to which the prescribed icon is dragged, which does not involve the information update and information setting of the second application program in claim 3. Therefore, Shin fails to disclose or teach the limitations in claim 3.” 
The examiner does not agree for the following reasons:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” involve the information update and information setting of the second application program in claim 3”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

During patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
	In this case, the claim recites in a case where a current interface of the first application program has an information sending function, obtaining information associated with the second application program, and sending, in the second display area by using the first application program, the information associated with the second application program; in a case where a current interface of the first application program has an information update function, obtaining update information of the second application program, and 2Application No.: 17/388,680Docket No.: 18713-000083-US-CO updating the second application program in the second display area by using the update information; or in a case where a current interface of the first application program has an information setting function, setting the second application program in the second display area.
Accordingly, the combination of Seo and Shin read on the claim language of “in a case where a current interface of the first application program has an information sending function, obtaining information associated with the second application program, and sending, in the second display area by using the first application program, the information associated with the second application program.”  For example, in figs. 17G and 17J-17K; [[0308]; [0310]; [0313], Seo teaches the message application 702 having a send function 714a. 
In figs. 3C-4C and 19A; [0169]; [0170]; [0174]; [0177], Shin teaches that the user can dragging an application program icon such as “Gallery” application icon or Google drive icon from among icons 304-1 – 304-6 to obtain and transmit one or more selected images associated with the application program icon as shown in fig. 4C.
	Lastly, in regard to claim 4, the Applicant’s argues that “Assuming that Sung is combined with the combination of Shin and Seo, 1) in the case where the link of the image/video searched by each application program is displayed in the clipboard, and the first touch screen 12 displays an interface of the message application, a user's input for a link is received; and in response to the input, the image/video corresponding10 to the link in the interface of the message application is displayed, which cannot achieve the intended purpose of sending pictures in Seo; 2) in order to improve convenience, Sung teaches to display the application execution screen selection menu on the chatting screen, and if Sung is combined with Seo, which is contrary to the teaching of Seo. In addition, when Sung is combined with Seo, the object in the clipboard in Seo will be displayed on the interface of message application. In this case, the combination of Sung, Shin and Seo is different from claim 4”. 
	In this case, the examiner does not agree that in 1) that a link the image/video corresponding10 to the link in the interface of the message application is displayed because, for example in fig. 17K, Seo teaches a picture image 714b is displayed in the interface of messaging application 702 not a link is displayed as described by the applicant. In addition, Shin teaches one or more images 104-1, 401-2 and 104-3 are being displayed in the interface of a messaging application.
	The examiner does not agree that in 2) that the object in the clipboard in Seo will be displayed on the interface of message application. The examiner does not agree it is unclear why the clipboard will be displayed on the interface of message application while Sung teaches various type of application execution screens of map application, calendar or app download are being displayed and allowing the application screen to be shared with other users.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175